Case: 5:18-cv-00752-SO Doc #: 126 Filed: 06/02/20 1 of 15. PageID #: 2490




                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION



 CH LIQUIDATION ASSOCIATION                     )      Case No.: 1:18 CV 752
 LIQUIDATION TRUST, et al.,                     )
                                                )
        Plaintiffs                              )      JUDGE SOLOMON OLIVER, JR.
                                                )
        v.                                      )
                                                )
 GENESIS HEALTHCARE                             )
 SYSTEM, et al.,                                )
                                                )
        Defendants                              )      ORDER




        Currently pending before the court in the above-captioned case is Defendants Bricker &

 Eckler, LLP and Michael Gire’s (collectively, “Defendants”) Motion to drop them from the action

 or, in the alternative, to sever the claims against them (“Motion”) (ECF No. 98). For the reasons that

 follow, the court denies Defendants’ Motion.

                                         I. BACKGROUND

        In the aftermath of the financial collapse of Coshocton Memorial Hospital Association

 (“CCMH”), Plaintiff CH Liquidation Association Liquidation Trust and Joseph Oriti, in his capacity

 as Debtor Representative and Liquidation Trustee of the estate of CCMH (“Plaintiff”), filed a

 Complaint seeking redress for the injuries allegedly caused by eight Defendants (ECF No. 1).

 Plaintiff claims, among other things, that Defendants’ misconduct led CCMH to file for Chapter 11
Case: 5:18-cv-00752-SO Doc #: 126 Filed: 06/02/20 2 of 15. PageID #: 2491




 protection and/or deepened CCMH’s insolvency. (Compl. ¶ 7.) Counts X and XI of the Complaint

 name CCMH’s former attorneys, Bricker & Eckler, LLP (“Bricker”) and Michael Gire (“Gire”), a

 partner with the firm, claiming attorney malpractice. (Id. ¶¶ 523–36.)

        A. Factual Background

        Coshocton Memorial Hospital Association operated a general acute care not-for-profit

 hospital in Coshocton, Ohio, as well as a number of primary care and specialty physician clinics.

 (Id. ¶ 15.) As early as the fall of 2008, at a time of financial difficulty for CCMH and other rural

 hospitals, CCMH began a complicated relationship with Genesis Healthcare System (“Genesis”),

 a healthcare provider located in the same region as CCMH. Although the relationship would start

 with the CEO of Genesis and the CEO of CCMH, each serving as equals on a three-member not-for-

 profit healthcare alliance board, Genesis would later control the decisions of CCMH pursuant to a

 Management Agreement executed in 2012. (Id. ¶¶ 57–64, 90–121.) Eventually, the relationship

 ended when CCMH filed for Chapter 11 protection in 2016.

        Plaintiff’s twenty-count Complaint arises from the CCMH-Genesis relationship. In the

 Complaint, Plaintiff alleges a range of anti-trust and tort claims against CCMH’s auditor, CCMH’s

 executive leadership, Genesis’s executive leadership, and, most relevant to this pending Motion,

 counsel for CCMH and Genesis. Plaintiff claims that Bricker and Gire committed malpractice when

 they “simultaneously represented Genesis and CCMH in their dealings with each other relating to,

 among other things, the Management Agreement and several ancillary agreements.” (Id. ¶ 5.) In

 2008, when Genesis, CCMH, and another regional hospital formed East Ohio Hospital Alliance

 (“EOHA”), a non-profit healthcare alliance, the EOHA retained Bricker to provide legal services

 and advice to the EOHA. (Id. ¶ 61.) During this time, Plaintiff states that Bricker had “developed


                                                 -2-
Case: 5:18-cv-00752-SO Doc #: 126 Filed: 06/02/20 3 of 15. PageID #: 2492




 a relationship of trust” with CCMH. (Compl. ¶ 113, ECF No. 1.) In May of 2012, President and CEO

 of Genesis Matthew Perry (“Perry”) and then-CEO of CCMH Robert Miller (“Miller”) began

 discussing an arrangement whereby Genesis would manage the financially struggling CCMH. (Id.

 ¶ 90.) Plaintiff states Genesis hired Bricker to represent Genesis’s interests in the negotiation and

 drafting of the Management Agreement. (Id. ¶ 112.) However, Plaintiff claims that in these

 negotiations, Bricker took advantage of the trust relationship it had previously built with CCMH.

 (Id. ¶ 114.) Specifically, Plaintiff maintains that Bricker negotiated directly and only with Miller,

 and did not include CCMH’s outside counsel in these negotiations. (Id. ¶¶ 114, 119.) Furthermore,

 Plaintiff contends that Bricker negotiated with Miller, even though Bricker was aware that Miller

 was to be employed by Genesis following the execution of the Management Agreement. (Id. ¶ 120.)

 Thus, Plaintiff implies that because Bricker knew of Miller’s self-interested motives in these

 negotiations, it would have also known that Miller may not have been representing the best interests

 of CCMH during these negotiations. (Id.) Accordingly, Plaintiff asserts that because Bricker knew

 that CCMH’s interests were not being fully represented by Miller, Bricker was effectively

 representing both Genesis and CCMH in the parties’ negotiations. (See id. ¶ 121.)

        Finally, Plaintiff maintains that after the Management Agreement was executed, Bricker

 continued to purport to represent both Genesis and CCMH in the parties’ negotiations and dealings

 with one another. (Compl. ¶ 121.) In particular, Plaintiff points to two situations supporting

 Plaintiff’s allegations of Genesis’s dual representation. First, Plaintiff states that Genesis tasked

 Bricker with preparing a Lab Services Agreement and asset purchase agreement between CCMH

 and Genesis, but on behalf of both parties. (Id. ¶ 345.) Plaintiff notes that Bricker purported to

 review the Lab Services Agreement on behalf of Genesis (id. ¶¶ 346–48), but Genesis also


                                                 -3-
Case: 5:18-cv-00752-SO Doc #: 126 Filed: 06/02/20 4 of 15. PageID #: 2493




 anticipated that Bricker was to review the Lab Services Agreement on behalf of CCMH. (Id. ¶ 352.)

 Nevertheless, Plaintiff concedes that Bricker obtained conflict waivers from both Genesis and

 CCMH with respect to Bricker’s preparation of the Lab Services Agreement. (Id. ¶¶ 346–48, 352.)

 Second, Plaintiff asserts that Bricker represented CCMH at CCMH Board meetings, and that its

 representation of CCMH was a conflict of interest with Bricker’s contemporaneous representation

 of Genesis. (Id. ¶ 363.) Plaintiff points to the September 10, 2014, CCMH Board meeting in which

 Genesis’s CEO asked Gire to represent CCMH at the meeting. (Id. ¶¶ 365–66.) Plaintiff states that

 Gire presented at the meeting, and stayed to answer questions from the CCMH Board. (Id. ¶¶ 370,

 375.) Plaintiff asserts that Gire continued to attend board meetings and was still performing legal

 services for CCMH as late as May 4, 2015. (Id. ¶¶ 376–79.)

        B. Procedural History

        On June 30, 2016, CCMH filed its voluntary petition under Chapter 11 of the Bankruptcy

 Code in the United States Bankruptcy Court for the Northern District of Ohio. (Compl. ¶ 30.)

 CCMH continued to operate as debtor-in-possession pursuant to 11 U.S.C. §§ 1107(a) and 1108

 after the Petition Date. (Id. ¶¶ 30–31.) On October 3, 2016, the Bankruptcy Court entered an order

 approving CCMH’s sale of substantially all of its assets, and the sale transaction closed on October

 31, 2016. (Id. ¶¶ 32–33.) On July 12, 2017, the Bankruptcy Court confirmed the Chapter 11 plan (the

 “Plan”), and the Plan became effective on August 1, 2017. (Id. ¶¶ 34, 36.) Plaintiff filed the

 Complaint in the present action on April 3, 2018. (ECF No. 1.)

        On July 25, 2018, Defendants filed their first Motion for Order dropping them from the

 action or, in the alternative, to sever the claims against them (ECF No. 54). The court denied

 Defendants’ motion without prejudice, having found that it should first address the then-pending


                                                 -4-
Case: 5:18-cv-00752-SO Doc #: 126 Filed: 06/02/20 5 of 15. PageID #: 2494




 motions to dismiss and motions for summary judgment. (ECF No. 69.) Following that Order, the

 court issued rulings on several motions to dismiss and/or motions for summary judgment that were

 filed in this case. (See Orders, ECF Nos. 72, 74, 78, 84.) There are now only 13 remaining claims:

 eight against Genesis, including a breach of fiduciary duty claim; one breach of fiduciary duty claim

 against Perry; one breach of fiduciary duty claim against Miller; two attorney malpractice claims

 against Defendants; and one accountant and professional malpractice claim against Blue & Co., a

 CPA firm that represented CCMH. (See Mot. at PageID #2110–11, ECF No. 98.)

        On January 8, 2020, Defendants filed the present Motion. (ECF No. 98.) Plaintiff filed its

 Opposition on January 31, 2020. (ECF No. 104.) On February 7, 2020, Defendants filed their Reply.

 (ECF No. 110.)

                                     II. LEGAL STANDARD

        Under Federal Rule of Civil Procedure 21, in the event of misjoinder, the court may, on just

 terms, “add or drop a party” or “sever any claim against a party.” See Mann v. Mohr, No. 18-4019,

 2020 WL 398532, at *3 (6th Cir. Jan. 23, 2020). Misjoinder occurs when a party fails to satisfy the

 conditions for permissive joinder under Rule 20. See Walls v. Host Int’l, Inc., No. 1:15-CV-00564,

 2015 WL 4644638, at *1 (N.D. Ohio Aug. 4, 2015). Misjoinder alone, however, is not a ground for

 dismissing an action. See Jackson v. Berean, No. 19-1583, 2019 WL 6208147, at *2 (6th Cir. Nov.

 19, 2019) (citing Fed. R. Civ. P. 21). District courts have sound discretion in deciding how to

 resolve misjoinder issues. Kitchen v. Heyns, No. 16-1243, 2016 WL 11618616, at *1 (6th Cir. Nov.

 21, 2016) (holding “the manner in which the court handles misjoinder lies within the court’s sound

 discretion”).

        Federal Rule of Civil Procedure 20(a)(2) provides that defendants may be joined in one


                                                 -5-
Case: 5:18-cv-00752-SO Doc #: 126 Filed: 06/02/20 6 of 15. PageID #: 2495




 action as defendants if:

                (A) any right to relief is asserted against them jointly, severally, or in
                the alternative with respect to or arising out of the same transaction,
                occurrence, or series of transactions or occurrences; and

                (B) any question of law or fact common to all defendants will arise in
                the action.

 Fed. R. Civ. P. 20(a)(2). As the Sixth Circuit has held, “[i]f the same issues of fact would determine

 both claims, they arise out of the same transaction or occurrence, but if the proof of one claim would

 have no connection with the proof of the other, the claims do not arise out of the same transaction

 or occurrence.” Moore v. Mich. Dep’t of Corr., No. 17-6107, 2018 U.S. App. LEXIS 25325, at *4

 (6th Cir. Sep. 5, 2018) (citing LASA Per L’Industria Del Marmo Societa Per Azioni of Lasa, It. v.

 Alexander, 414 F.2d 143, 151 (6th Cir. 1969)). Many courts have found that “claims arise our [sic]

 of the same transaction or occurrence when the likelihood of overlapping proof and duplication in

 testimony indicates that separate trials would result in delay, inconvenience, and added expense to

 the parties and the court.” Walls, 2015 WL 4644638, at *3. The “‘series of transactions or

 occurrences’ analysis is a flexible standard that ‘enables the federal courts to promote judicial

 economy by permitting all reasonably related claims for relief . . . to be tried in a single

 proceeding.’” Id. (internal citations omitted). Because there is no bright line rule for making this

 determination, a case-by-case analysis is needed. Id.

        In determining whether to sever claims, the court considers:

                (1) whether the claims arise out of the same transaction or occurrence;

                (2) whether the claims present some common questions of law or fact;

                (3) whether settlement of the claims or judicial economy would be

                facilitated;

                                           -6-
Case: 5:18-cv-00752-SO Doc #: 126 Filed: 06/02/20 7 of 15. PageID #: 2496




                (4) whether prejudice would be avoided if severance were granted; and

                5) whether different witnesses and documentary proof are required for

                separate claims.

 Mann, 2020 WL 398532, at *3 (quoting Parchman v. SLM Corp., 896 F.3d 728, 733 (6th Cir.

 2018)). The court also considers “principles of fundamental fairness” and “resulting undue delay.”

 Spence v. Dexcom, Inc., No. 3:18-CV-0369, 2019 WL 302504, at *2 (M.D. Tenn. Jan. 23, 2019)

 (citing Reynolds v. Merck Sharp & Dohme Corp., Case No. 3:15 cv 397, 2016 WL 3090951, at *2

 (N.D. Ohio June 2, 2016)). The party requesting the court to sever a claim has the burden to show

 “that severance is required to avoid prejudice or confusion and to promote the ends of justice.”

 Spence, No. 3:18-CV-0369, 2019 WL 302504, at *2. The court has “virtually unfettered discretion”

 in deciding whether to sever claims. Id.

                                   III. LAW AND ANALYSIS

        Defendants request the court to issue an order dropping them from this action, or in the

 alternative, severing Plaintiff’s claims against them. (Mot. at PageID #2109, ECF No. 98.) Plaintiff

 urges the court to deny Defendants’ Motion. (Opp’n at PageID #2162, ECF No. 104.) The court will

 address each of their arguments in turn.

        A. Same Transaction, Occurrence, or Series of Transactions or Occurrences

        First, Defendants maintain that Plaintiff’s Complaint fails the first part of Rule 20(a)(2)’s

 joinder test. (Mot. at PageID #2116.) See Fed. R. Civ. P. 20(a)(2)(A) (providing that persons may

 be joined as defendants if asserted against them is any right to relief arising out of the “same

 transaction, occurrence, or series of transactions or occurrences”). They contend that Plaintiff’s

 claims against Genesis concern “essential facts” that “vary markedly,” from the facts concerning


                                                 -7-
Case: 5:18-cv-00752-SO Doc #: 126 Filed: 06/02/20 8 of 15. PageID #: 2497




 the legal malpractice claims asserted against them. (Mot. at PageID #2114.) But this argument

 ignores the fact that the breach of fiduciary duty claims and/or accountant and professional

 malpractice claims against the other defendants, as well as the legal malpractice claims against the

 moving Defendants, all involve a determination as to whether the defendants’ breach of their

 respective duties contributed to CCMH’s injuries.

        Discovery for the claims against Defendants will necessarily require an inquiry into the

 nature of the Genesis-CCMH relationship and Defendants’ connection to that relationship. Indeed,

 the Complaint clearly alleges that Defendants’ actions, coupled with the actions of the other named

 defendants in this case, in whole or in part, deepened CCMH’s insolvency and caused CCMH to

 file for bankruptcy. (Compl. ¶ 7.) The Complaint also alleges that Genesis targeted CCMH as part

 of its “strategic plan” to capture and control the patient market share in the region (id. ¶¶ 46, 51),

 that Genesis retained Defendants to provide advice on the implementation of this plan (id. ¶ 56), that

 Genesis caused CCMH to retain Defendants despite the clear conflicts of interest (id. ¶ 564), that

 Defendants simultaneously represented Genesis and CCMH (id. ¶ 121), and that Genesis directed

 Defendants’ actions (id. ¶ 154). These allegations link Defendants to Genesis’s “strategic plan” that

 allegedly deepened CCMH’s insolvency and led to its bankruptcy. And this factual issue is relevant

 to the claims that are raised against Defendants and Genesis, and will be intertwined with a

 determination as to whether Genesis, Defendants, and/or the other defendants caused CCMH’s

 insolvency. Thus, the court finds that the claims in this case are sufficiently related for purposes of

 Rule 20. See Walls, 2015 WL 4644638, at *3 (finding that Rule 20 only prevents joinder of “wholly

 unrelated” claims).

        Defendants cite several cases where courts declined to exercise pendent jurisdiction and/or


                                                  -8-
Case: 5:18-cv-00752-SO Doc #: 126 Filed: 06/02/20 9 of 15. PageID #: 2498




 supplemental jurisdiction over legal malpractice claims in support of their assertion that the claims

 against them arise from separate and distinct transactions and occurrences than the other claims in

 this case. (See id. at PageID #2115–16 (citing Hunter v. Abi, No. 2:13-CV-661-WKW, 2014 WL

 495359 (M.D. Ala. Feb. 5, 2014); Bush v. City of Philadelphia, No. CIV. A. 89-8583, 1989 WL

 149939 (E.D. Pa. Dec. 5, 1989); Newsome v. Gallacher, No. 11-CV-140-GKF-PJC, 2014 WL

 2533402 (N.D. Okla. June 5, 2014)).) But these cases offer Defendants no support because, unlike

 those cases, Plaintiff’s claims against them and the other defendants are factually related. See, e.g.,

 Hunter, 2014 WL 495359, at *9–10 (finding there was no basis to exercise supplemental jurisdiction

 over a legal malpractice claim against a defendant attorney and defendant law firm because the legal

 malpractice claim “require[d] proof of an entirely separate set of facts unrelated to the other

 defendants’ alleged misconduct”); Bush, 1989 WL 149939, at *2 (finding that the court could not

 exercise pendent jurisdiction over the plaintiff’s legal malpractice claim because the claim did not

 “arise out of the same transaction or occurrence that [wa]s the subject matter of the [42 U.S.C.

 § 1983] federal claims” in the case, instead the claims “clearly arose at different times and

 concern[ed] different acts”); Newsome, 2014 WL 2533402, at *10 (declining to exercise pendent

 jurisdiction over the plaintiff’s legal malpractice claims because, among other reasons, such claims

 “d[id] not arise from the same core facts” as the breach of fiduciary duty and aiding and abetting

 claims).

        Defendants also cite several cases where courts found that legal malpractice claims were

 misjoined under Rule 20. (Mot. at PageID #2116 (citing Burgess v. ebay, Inc., No. 1:11CV193,

 2013 WL 2898022, at *7, 10 (M.D.N.C. June 13, 2013) (finding that eight of the nineteen claims

 from the plaintiff’s complaint were misjoined because they “r[a]n too wide of a gamut to permit


                                                  -9-
Case: 5:18-cv-00752-SO Doc #: 126 Filed: 06/02/20 10 of 15. PageID #: 2499




 joinder under Rule 20(a)(2)” and concerned matters that were “too distinct” from the allegations of

 governmental misconduct in the claims, and adding that the plaintiff’s legal malpractice claim was

 also misjoined); Phillips v. Knoll Pharm. Co., No. 5:03-cv-8044, 2003 U.S. Dist. LEXIS 28620, at

 *16 (N.D. Ohio Sep. 4, 2003) (finding that the plaintiff’s medical malpractice claims against several

 physician defendants were misjoined under Rule 20’s standard to claims against pharmaceutical

 defendants, which concerned the manufacture of a drug); Burgess v. Williams, No. 1:11CV316,

 2011 WL 5290155, at *10 (M.D.N.C. Nov. 2, 2011) (finding that the court must enforce Rule 20’s

 joinder limitations to prevent plaintiffs, like the plaintiff in that case, from joining dozens of

 unrelated claims against dozens of defendants in a single case to avoid paying the required filing

 fees)).)

            But these cases are also distinguishable. First, Burgess v. ebay, 2013 WL 2898022 and

 Burgess v. Williams, 2011 WL 5290155 are two cases where the same pro se plaintiff, Albert C.

 Burgess, filed multiple unrelated claims against multiple unrelated defendants. The claims asserted

 against some defendants lacked any recognizable connection to other claims alleged against the

 other defendants in each of those cases. In this case, however, the claims are asserted against six

 defendants, who were involved in the Genesis-CCMH relationship as part of Genesis’s “strategic

 plan,” and are factually related. Indeed, as explained above, Plaintiff’s claims involve a

 determination of whether the defendants’ actions deepened Plaintiff’s insolvency and caused it to

 file for bankruptcy.

            Second, in Phillips, multiple plaintiffs filed suit against multiple unrelated physician

 defendants who prescribed Meridia to them. See Phillips, 2003 U.S. Dist. LEXIS 28620, at *2–3.

 This drug allegedly caused the plaintiffs cardiovascular and cerebrovascular injuries. Id. The


                                                  -10-
Case: 5:18-cv-00752-SO Doc #: 126 Filed: 06/02/20 11 of 15. PageID #: 2500




 plaintiffs also sued the pharmaceutical companies (the “pharmaceutical defendants”) that

 manufactured and marketed Meridia. Id. at *3. The court dropped the claims against the physician

 defendants after determining that those defendants were non-diverse and were dispensable parties.

 Id. at *13. The court also determined that even though the physician defendants did not consent to

 the removal, it was not necessary to remand the claims against the pharmaceutical defendants.1 In

 reaching this conclusion, the court found that the claims against the physician defendants, which

 concerned their prescribing Meridia to the plaintiffs, involved a “completely separate and

 independent transaction” from the remaining claims against the pharmaceutical defendants, which

 concerned the design, manufacture, promotion, and marketing of Meridia. Id. at *17. Thus, the court

 found that because the physician defendants were non-diverse and misjoined, the fact that they did

 not consent to the removal did not require remand. Id.

        Unlike Phillips, however, Plaintiff’s claims against Defendants and the other defendants in

 this case do not arise from completely separate and independent transactions. Plaintiff maintains that

 Genesis had a relationship with Defendants, that Genesis caused CCMH to retain Defendants, and

 that Genesis directed Defendants’ actions in its representation of CCMH. (See Compl. ¶¶ 55, 154,

 564.) At minimum, these allegations suggest that Genesis’s relationship with Defendants

 compromised Defendants’ attorney-client relationship with CCMH. Indeed, Plaintiff maintains that

 Defendants simultaneously represented both Genesis and CCMH despite the clear conflicts of

 interest, and that Defendants drafted the very Management Agreement that enabled Genesis to



  1
          The Sixth Circuit has held that all served defendants must join in the petition for
          removal. See Brierly v. Alusuisse Flexible Packaging, Inc., 184 F.3d 527, 532–33
          (6th Cir. 1999).


                                                 -11-
Case: 5:18-cv-00752-SO Doc #: 126 Filed: 06/02/20 12 of 15. PageID #: 2501




 manage CCMH for its own benefit. (See Compl. ¶¶ 5, 112, 442.) There is a clear relation between

 the claims asserted against all of the defendants in this case. Indeed, as explained above, Plaintiff’s

 claims against the other defendants, as well as the claims against Defendants, all involve a

 determination as to whether the defendants’ breach of their respective duties contributed to CCMH’s

 insolvency and bankruptcy.

         Furthermore, none of the cases that Defendants cite stand for the proposition that legal

 malpractice claims per se cannot be properly joined to other claims or that legal malpractice claims

 can never arise out of the “same transaction, occurrence, or series of transactions or occurrences”

 under Rule 20. Consequently, the court finds that the Complaint sufficiently demonstrates that the

 claims against Defendants arise out of the “same transaction, occurrence, or series of transactions

 or occurrences” as the other claims in this case. See Fed. R. Civ. P. 20(a)(2)(A). Therefore, Plaintiff

 has satisfied the first part of Rule 20(a)(2).

         B. Any Question of Law or Fact Common to All Defendants

         Next, Defendants maintain that Plaintiff’s claims against them fail the second part of Rule

 20(a)(2)’s joinder test. (Mot. at PageID #2121, ECF No. 98.) See Fed. R. Civ. P. 20(a)(2)(B)

 (providing that persons may be joined as defendants if “any question of law or fact common to all

 defendants will arise in the action”). They assert that the resolution of Plaintiff’s claims against

 them, which concerns whether they failed to meet the standard of care and breached their duties

 owed to CCMH, do not affect the claims brought against the other defendants. (Id.) Defendants

 highlight two claims that Plaintiff have brought against Genesis, an equitable subordination claim

 and an avoidance of preference period transfer claim, which have no common elements to the legal

 malpractice claims asserted against them. (Id. at PageID #2119.) But this argument ignores the fact


                                                  -12-
Case: 5:18-cv-00752-SO Doc #: 126 Filed: 06/02/20 13 of 15. PageID #: 2502




 that Plaintiff’s breach of fiduciary duty claim against Genesis, as well as its claims against the other

 defendants in this case, involve a determination of whether each defendant breached their respective

 duties to CCMH and whether their conduct caused CCMH’s injuries. Thus, as Plaintiff points out,

 there are factual and legal questions common to all defendants in this case. (Opp’n at PageID #2178,

 ECF No. 104 (arguing that “the same question of fact permeates the Complaint and is common to

 all defendants – did each Defendant succumb to pressure from Genesis and fail to adequately carry

 out its professional responsibilities to CCMH (and to what extent did each, in whole or in part,

 contribute to CCMH’s financial collapse)?”).)

         Defendants contend, however, that joinder is improper because the mere fact that Plaintiff’s

 claims “arise under the same general law does not necessarily establish a common question of law.”

 (Mot. at PageID #2120 (quoting Cooper v. Fitzgerald, 266 F.R.D. 86, 91 (E.D. Pa. 2010)).) In

 deciding whether claims raise common questions of law or fact under Rule 20, courts consider the

 circumstances surrounding the claims, including the people involved in each claim, and the location

 and time frame of the events giving rise to the claims. See Spaeth v. Mich. State Univ. Coll. of Law,

 845 F. Supp. 2d 48, 54 (D.D.C. 2012). In this case, Plaintiff’s claims against all of the defendants

 concern the Genesis-CCMH relationship from the period between 2012 until 2016. (Compl. ¶¶ 6–7.)

 In addition, the claims against Genesis, Perry, Miller, and Defendants all involve their conduct with

 respect to the Management Agreement that was executed between Genesis and CCMH. (See id. ¶¶

 90–138, 451–479, 523–36.) Further, the circumstances surrounding all of these claims involves

 Genesis’s alleged “strategic plan” to capture and control the patient market share in the region, its

 alleged targeting CCMH to accomplish this plan, and its engagement of Defendants to provide

 advice on the implementation of this plan. (Id. ¶¶ 46, 51, 56.) Thus, the court finds that there are


                                                  -13-
Case: 5:18-cv-00752-SO Doc #: 126 Filed: 06/02/20 14 of 15. PageID #: 2503




 common questions of fact between the claims asserted against all of the defendants in this case.

         Defendants also maintain that “even if there is some factual overlap [between all of the

 claims in this case], that overlap is insufficient for joinder to be proper.” (Mot. at PageID #2120

 (citing Bojorquez v. Abercrombie & Fitch, Co., 193 F. Supp. 3d 1117, 1129 (C.D. Cal. 2016) (“these

 purported common questions of fact are too minimal to establish any meaningful link between the

 two types of claims”)).) But in Bojorquez, a case involving claims brought under the Fair Labor

 Standards Act, the court was not considering whether joining defendants was proper, it was

 considering whether the joinder of multiple plaintiffs was proper. See Bojorquez, 193 F. Supp. 3d

 at 1129. Though all of the plaintiffs worked for the defendant, see id. at 1121, the court found that

 some of their claims were distinct and completely unrelated, see id. at 1128. One plaintiff alleged

 reporting time claims involving the defendant’s failure to pay its employees for time spent calling

 into the store prior to work to receive instruction on whether they were required to work that day.

 Id. The other plaintiffs brought clothing and footwear claims involving the defendant’s alleged

 policy requiring its employees to purchase and wear its brand-clothing and footwear without

 reimbursing the employees for their costs. Id. In dismissing the reporting time claims, the court

 concluded that those claims “contain[ed] little, if any factual similarity” to the clothing and footwear

 claims. Id. at 1128. As explained above, however, the claims in this case are factually similar in that

 they all involve the defendants’ relationship to Genesis and whether their actions deepened CCMH’s

 financial problems and caused its bankruptcy. Therefore, the court finds that Plaintiff has satisfied

 the second part of the Rule 20(a)(2) joinder test.

         C. Whether Severance Would Achieve a Just Result

         As explained above, the court finds that Plaintiff has satisfied both parts of Rule 20(a)(2)’s


                                                  -14-
Case: 5:18-cv-00752-SO Doc #: 126 Filed: 06/02/20 15 of 15. PageID #: 2504




 joinder test. As a result, the court need not consider whether the claims should be severed under

 Rule 21. Nevertheless, the court finds that severance would not be appropriate because it would not

 achieve a just result. See Fed. R. Civ. P. 21. Indeed, Plaintiff has alleged claims that link all of the

 defendants in this case to CCMH’s financial problems and bankruptcy. Though the court

 acknowledges that different witnesses, possibly including experts, will be needed to establish the

 relevant standards of care that each defendant owed to CCMH, this fact does not persuade the court

 that severance is appropriate. If the claims were severed, there would still be a need to call some of

 the same witnesses and present some of the same evidence during the separate trials regarding the

 nature of Defendants’ relationship with Genesis and the extent to which it may have contributed to

 CCMH’s insolvency and bankruptcy. Defendants themselves admit that it would be judicially

 efficient to consolidate discovery on all of the claims in this case. (See Mot. at PageID #2109.)

 Furthermore, the court finds that judicial efficiency requires that this case proceed with the

 remaining claims against all of the defendants. Therefore, the court declines to sever the claims

 against Defendants from the other claims in this case.

                                         IV. CONCLUSION

         For the foregoing reasons, the court denies Defendants’ Motion (ECF No. 98).

         IT IS SO ORDERED.



                                                         /s/ SOLOMON OLIVER, JR.
                                                         UNITED STATES DISTRICT JUDGE


 June 2, 2020




                                                  -15-
